DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnham et al. (US PGPub 2007/0243087, "Burnham").
1. Burnham teaches a cleaner (see paragraph [0020] and figs. 1-2), comprising: 
	a motor assembly including 
		a motor (38), and 
		a fan rotatable about a rotation axis with a rotational force generated by the motor (37); 
	a cover surrounding the motor assembly (see fig. 3); 
	a guide configured to guide air from the fan at least partially to an outer surface of the cover (wall 46, see fig. 6); and 
	a rib assembly configured to guide the air guided by the guide at least partially in a circumferential direction about the rotation axis along the outer surface of the cover (68, see fig. 5).

2. Burnham teaches the cleaner according to claim 1, wherein the rib assembly includes an inner end connected to the outer surface of the cover, and an outer end located radially outward from the inner end with respect to the rotation axis (ribs have width relative to cover, see fig. 5).

3. Burnham teaches the cleaner according to claim 1, wherein the rib assembly includes 
	at least one circumferential rib extending in the circumferential direction about the rotation axis (68), 
	at least one inlet rib extending in an axial direction along the rotation axis to guide the air guided to the outer surface of the cover to a first end of the at least one circumferential rib (flat portion at base of 68 has an axial thickness and slight extension, see Burnham fig. 5), and
	at least one outlet rib extending in the axial direction along the rotation axis to guide air from a second end of the at least one circumferential rib to outside the outer surface 
	of the cover (54).
 
8. Burnham teaches the cleaner according to claim 1, wherein 
	the cover includes 
		a first cover (20), and 
		a second cover connected to the first cover in a detachable manner (22), and 
	the first cover and the second cover define an internal space accommodating the motor assembly (see Burnham paragraphs [0026]-[0029] and figs. 3-6).

9. Burnham teaches the cleaner according to claim 8, wherein 
	the first cover includes a first cylinder (26), 
	the second cover includes a second cylinder (46), 
	the first cover and the second cover are connected together to have an inner surface of the first cylinder and an outer surface of the second cylinder at least partially facing each other (see Burnham fig. 4), and 
	the rib assembly is between the inner surface of the first cylinder and the outer surface of the second cylinder (see Burnham fig. 4).

10. Burnham teaches the cleaner according to claim 9, wherein the rib assembly is fixed to the outer surface of the second cylinder (see Burnham fig. 3).

20. Burnham teaches the cleaner according to claim 2, wherein 
	the rib assembly includes at least one circumferential rib extending in the circumferential direction about the rotation axis (68), 
	at least one inlet rib extending in an axial direction along the rotation axis to guide the air guided to the outer surface of the cover to a first end of the at least one circumferential rib (flat portion at base of 68 has an axial thickness and slight extension, see Burnham fig. 5), and 
	at least one outlet rib extending in the axial direction along the rotation axis to guide air from a second end of the at least one circumferential rib to outside the outer surface of the cover (54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham as applied to claim 3 above, and further in view of Kern (DE 10221443).
4. Burnham teaches the cleaner according to claim 3, wherein 
	the rib assembly includes a first rib assembly and a second rib assembly, 
	the at least one circumferential rib includes a circumferential rib included in the first rib assembly and a circumferential rib included in the second rib assembly, 
	the circumferential rib in the first rib assembly is spaced from the circumferential rib in the second rib assembly in the axial direction along the rotation axis, and 
	the circumferential rib in the first rib assembly and the circumferential rib in the second rib assembly partially define at least one flow path for air (at least three circumferential ribs 66, 68, and 70).
Burnham does not teach that the circumferential rib in the first rib assembly partially overlaps the circumferential rib in the second rib assembly in the axial direction.
However, Kern teaches a case for a cleaner motor having a plurality of spiral rib assemblies on the motor housing wherein the rib assemblies overlap in the axial direction (see Kern fig. 1). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Kern regarding rib assembly overlap in the device of Burnham as doing so would promote sound absorption (see Kern Abstract).

5. Burnham in view of Kern teaches the cleaner according to claim 4, wherein 
	the at least one inlet rib includes an inlet rib included in the first rib assembly and an inlet rib included in the second rib assembly (bottom portion of spirals 66, 68, 60 acts as inlet, see Burnham fig. 5), 
	the inlet rib in the first rib assembly is at a position different from a position of the inlet rib in the second rib assembly in the circumferential direction about the rotation axis (base of spirals are circumferentially offset, see Burnham fig. 5), and 
	the inlet rib in the first rib assembly and the inlet rib in the second rib assembly define at least one inlet for receiving air from the guide (air travels between ribs, see Burnham fig. 5).

6. Burnham in view of Kern teaches the cleaner according to claim 5, wherein 
	the at least one outlet rib includes an outlet rib included in the first rib assembly and an outlet rib included in the second rib assembly (base part of lugs 52-55 act as outlet rib, see Burnham figs. 3-5), 
	the outlet rib in the first rib assembly is at a position different from a position of the outlet rib in the second rib assembly in the circumferential direction about the rotation axis (lugs 52-55 are offset circumferentially, see Burnham figs 3-5), and 
	the outlet rib in the first rib assembly and the outlet rib in the second rib assembly define at least one outlet to allow discharge of air flowing through the first rib assembly and the second rib assembly (air travels out between lugs 52-55, see Burnham fig. 5).

7. Burnham in view of Kern teaches the cleaner according to claim 6, wherein 
	the rib assembly includes a third rib assembly, the at least one flow path includes at least two flow paths located in the axial direction, and the at least one inlet includes at least two inlets located in the circumferential direction, and the at least one outlet includes at least two outlets located in the circumferential direction (Burnham shows multiple flow paths, see Burnham fig. 5).


Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham as applied to claim 9 above, and further in view of Song et al. (US 7596829, "Song").
11. Burnham teaches the cleaner according to claim 9, but does not teach that 
	the motor assembly includes a motor case accommodating the motor and the fan, 
	the guide includes an outer surface of the motor case and an inner surface of the second cylinder facing the outer surface of the motor case, and 
	air is discharged from the motor case in a first axial direction, flows in a second axial direction between the outer surface of the motor case and the inner surface of the second cylinder, and then flows onto and along the outer surface of the second cylinder from an end of the outer surface of the second cylinder in the second axial direction.
However, Song teaches a cleaner with a motor assembly wherein 
the motor assembly includes a motor case accommodating the motor and the fan (not labeled, covers both fan assembly 132 and motor body 133 such that flow travels the from fan through motor body 133 and out, see Song fig. 1 and col. 4 lines 49-55), 
a cover (140) having first (142) and second (141) covers,
a guide including an outer surface of the motor case and an inner surface of the second cylinder facing the outer surface of the motor case (flow travels from fan through motor outlets 135 and between motor body 133 and inner casing 141, see Song fig. 1), and 
air is discharged from the motor case in a first axial direction, flows in a second axial direction between the outer surface of the motor case and the inner surface of the second cylinder, and then flows onto and along the outer surface of the second cylinder from an end of the outer surface of the second cylinder in the second axial direction (see Song fig. 1).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of a circuitous air path from Song with the device of Burnham, as doing so would increase the length of the air path and thereby reduce operating noise transmission (see Song col. 5 lines 28-36).

12. Burnham in view of Song teaches the cleaner according to claim 11, further comprising: 
	an elastic member between the cover and at least a part of the motor case (Burnham teaches that the motor and fan assembly is rubber-mounted to the housing parts, see Burnham paragraph [0026]).

13. Burnham in view of Song teaches the cleaner according to claim 12, wherein 
	the elastic member includes a first elastic member and a second elastic member, 
	the first elastic member is at least partially located in the second axial direction from the motor case along the rotation axis, and 
	the second elastic member is at least partially located in the first axial direction from the motor case (fan casing 37 is rubber mounted to wall 28 and motor casing 38 is rubber mounted within boss 50, see Burnham paragraph [0026]).

14. Burnham in view of Song teaches the cleaner according to claim 13, wherein 
	the motor case includes a fan cover located in the second axial direction from the fan, 
	the cover includes a facing surface facing at least a part of a surface of the fan cover, and 
	the first elastic member is between the surface of the fan cover and the facing surface of the cover (fan casing 37 is rubber mounted to wall 28, see Burnham paragraph [0026] and fig. 5).

15. Burnham in view of Song teaches the cleaner according to claim 14, wherein 
	the cover includes a suction port located in the second axial direction from the fan cover, and 
	the first elastic member is annular and surrounds the suction port (connection between 37 and 28 is annular and surrounds suction port, see Burnham fig. 5).

16. Burnham in view of Song teaches the cleaner according to claim 13, wherein 
	the cover has an opening located in the first axial direction from the motor case, and 
	the second elastic member is connected to at least a part of the motor case with the second elastic member blocking the opening (motor casing 38 is rubber-mounted at end, see Burnham fig. 6 and paragraph [0026], opening at base of motor is taught as blocked in combination with Song, see Song fig. 1; note that Song also teaches connecting both fan and motor ends with elastic members 145 and 149, see Song fig. 1 and col. 4 line 45 - col. 5 line 5).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burnham and Song as applied to claim 16 above, and further in view of Ito et al. (WO 2014/162773, "Ito").
17. Burnham in view of Song teaches the cleaner according to claim 16, but does not teach that	the motor case includes a cylinder about the rotation axis, and a leg located radially outward from an outer surface of the cylinder with respect to the rotation axis, and the second elastic member is connected to the leg.
However, Ito teaches a cleaner having a motor case including a cylinder about the rotation axis (144) provided with legs located radially outward from the cylinder (191) wherein second elastic members (192) are attached to the legs (see Ito fig. 24 and description of embodiment 6). 
It would have been obvious to a person having ordinary skill in the art to substitute the teachings of Ito for the second elastic member of Burnham, as doing so represents the simple substitution of one known prior art element for another in a fashion that would yield predictable results. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burnham and Song as applied to claim 12 above, and further in view of Nolting et al. (US 6505807, "Nolting").
19. Burnham in view of Song teaches the cleaner according to claim 12, but does not teach that the elastic member and the cover are an integrally molded piece. 
However, Nolting teaches that integrally molding is one of several known methods of attaching a damping component like the elastic member of Burnham (see Nolting col. 2 lines 29-45). Integrally molding the two components would have been obvious to a person of ordinary skill in the art at the time of the invention as Burnham is silent as to a method of adhesion and Nolting suggests a two-component injection molding process as a method for accomplishing such a task.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 18 adds the additional limitations of 
the motor assembly includes a control board located in the first axial direction from at least a part of the motor case, and 
	the second elastic member has a support hole receiving a cable connected to the control board.
Ito teaches the elements of the first limitation (control board 136). However, the prior art does not appear to contain a teaching of an elastic member with a hole for receiving a cable connected to the control board. Although the art contains many teachings of elastic members and also teachings of control boards connected via cables (see e.g. Ito figs. 15-23). The teaching of an elastic member with a support hole for receiving a cable connected to the control board appears to be allowable.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723